Not for Publication

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


JAMES DWYER,

                     Plaintiff,
                                                                      Civil Action No. 18-15182 (ES)(MAH)
                     v.
                                                                                        OPINION
BLUE SEA PRODUCTS, LLC and THOMAS
JACOB,

                     Defendants.


SALAS, DISTRICT JUDGE

         Before the Court is Defendants Blue Sea Products, LLC (“BSP”), and Thomas Jacob’s

(“Jacob”) (collectively “Defendants”) motion to dismiss Count One and Count Three of Plaintiff

James Dwyer’s (“Plaintiff”) Complaint under Federal Rule of Civil Procedure 12(b)(6). (D.E. No.

16). The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332(a). (See D.E. No. 1-

1 ¶¶ 8–11). Having considered the parties’ submissions, the Court decides this matter without oral

argument. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). As set forth below, the Court GRANTS

Defendants’ motion to dismiss Count One and Count Three with prejudice and dismisses any

remaining contractual claims against Jacob.

I.       Background 1

         Plaintiff is the former president of BSP’s New England Division in New Bedford,

Massachusetts. (D.E. No. 1-1, Complaint (“Compl.”) ¶¶ 2 & 8–9). Jacob is BSP’s President and

majority shareholder. (See id. ¶ 4). In April 2013, Jacob recruited Plaintiff and soon thereafter,


1
         The Court must accept Plaintiff’s factual allegations as true for purposes of resolving the pending motion to
dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012).


                                                          1
on April 24, 2013, Plaintiff and BSP entered into an employment agreement (the “Agreement”).

(See id. ¶ 9; D.E. No. 16-2, Ex. C). 2 Pursuant to the Agreement, Plaintiff was to receive a base

annual salary of $250,000. (D.E. No. 16-2, Ex. C § 2). Plaintiff was also eligible to receive an

Annual Profit Sharing Amount (“Profit Share”) bonus calculated by an agreed-upon-formula.

(Compl. ¶ 9).

        In 2015, the agreed-upon formula was used to calculate Plaintiff’s Profit Share of

$130,079.05, which was to be paid by March 1, 2016. (Id. ¶ 10). However, Plaintiff did not

receive the payment until the final week of December 2016, almost ten months late. (Id.). In 2016,

Plaintiff’s Profit Share was calculated to be $393,552.75. (Id. ¶ 11). BSP did not make a timely

payment, even though the Employment Agreement called for payment to be made by March 1,

2017. (Id.). BSP promised to make the 2016 payment on numerous occasions throughout 2017.

(Id. ¶ 12). After one of the missed deadlines passed, BSP claimed it could not pay the bonus

because it did not have the funds. (Id.). Plaintiff alleges that despite this claim, Jacob had spent

large sums of BSP funds on “overseas travel with non-BSP employees and for luxuries for himself

and his family.” (Id.). As of March 1, 2018, none of the 2016 bonus had been paid. (Id.).

        Despite the Employment Agreement, BSP did not provide Plaintiff with the calculation or

a payment of the 2017 Profit Share by the agreed-upon date of March 1, 2018. (Id. ¶ 13).

Consequently, on April 4, 2018, Plaintiff filed a Wage Act Complaint with the Massachusetts

Attorney General seeking payment. (Id. ¶ 14). The Attorney General subsequently issued a “right

to sue” letter. (Id.). The following day, Plaintiff wrote to Defendants disclosing the filing with

the Attorney General and offering to accept less than the full amount of statutory damages. (Id. ¶

15). On April 12, 2018, Plaintiff tendered his resignation to Defendants via email due to


2
        The Court considers the Agreement because it is referenced by, and is integral to, the Complaint. See
Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).


                                                        2
Defendants’ failure to pay any of the 2016 or 2017 Profit Share. (Id. ¶ 16).

       Several days after Plaintiff’s resignation, BSP alerted Plaintiff that it had re-calculated the

2016 Profit Share and paid him $273,663.15. (Id. ¶ 17). Plaintiff now seeks $119,889.60 (the

difference between the original calculation of $393,552.175 and the paid amount of $273.663.15),

plus statutory interest of one percent per month for the 13-month delay in payment. (Id.). BSP

also provided Plaintiff with its calculation for the 2017 Profit Share several weeks after the 2016

payment was made. (Id. ¶ 18.). According to Plaintiff, this calculation contained a gross

exaggeration of expenses resulting in a paper loss, eliminating Plaintiff’s Profit Share for 2017.

(Id.). Plaintiff alleges the correct calculation should show Plaintiff earned a Profit Share of

$242,766.60 for 2017, which should have been paid by March 1, 2018. (Id. ¶ 19). Plaintiff further

asserts that BSP engaged in the same exaggeration of expenses resulting in an elimination of

Plaintiff’s 2018 Profit Share, which he calculates to be over $100,000. (Id.). Finally, Plaintiff

claims he is entitled to 16 days of vacation pay, valued at $16,666.67. (Id. ¶ 22).

II.    Legal Standard

       To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.

       “When reviewing a motion to dismiss, [a]ll allegations in the complaint must be accepted

as true, and the plaintiff must be given the benefit of every favorable inference to be drawn




                                                 3
therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Kulwicki v. Dawson,

969 F.2d 1454, 1462 (3d Cir. 1992)). However, the Court is not required to accept “legal

conclusions” as true, and “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

       Finally, “[i]n deciding a rule 12(b)(6) motion, a court must consider only the complaint

exhibits attached to the complaint, matters of the public record, as well as undisputedly authentic

documents if the complaint’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010); see also Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d

Cir. 2006).

III.   Analysis

       The parties make a number of arguments in favor of their respective positions. The Court

addresses only arguments relevant to the disposition of Defendants’ motion. As outlined below,

the Court grants Defendants’ motion because Plaintiff has failed to state a claim under the

Massachusetts Wage Act and his intentional misrepresentation claim is barred by the economic

loss doctrine.

       A.        Count One: Violation of the Massachusetts Wage Act

       Defendants argue Count One should be dismissed because the Profit Share Plaintiff seeks

to recover is not considered a wage under the Massachusetts Wage Act (“the Act”). (D.E. No. 16-

1 (“Def. Mov. Br.”) at 8). Thus, because the Profit Share is not a wage, Plaintiff cannot assert a

claim for relief under the Act. (Id. at 11).

       In opposition, Plaintiff points to Ellicot v. American Capital Energy, 906 F.3d 164, 169

(1st Cir. 2018), arguing that the Profit Share is covered by the Act because it is “arithmetically

determined” and “due and payable.” (D.E. No. 24 (“Pl. Rep. Br.”) at 6). Specifically, Plaintiff




                                                4
argues that the Profit Share is a wage covered by the Act because there is a specific agreed-upon

formula to calculate the Profit Share and it became due on a specific date. (D.E. No. 24 at 6).

       The Act “imposes liability on employers who fail to pay wages earned by their employees.”

Ellicott, 906 F.3d at 169. The purpose of the Act is to prevent the unreasonable detention of wages.

See Boston Police Patrolmen’s Ass’n v. Boston, 761 N.E.2d 479 (Mass. 2002). To state a claim

under the Act “a plaintiff must show that (1) he was an employee under the Wage Act; (2) the

compensation constitutes wages pursuant to the Wage Act; (3) the Wage Act was violated; and (4)

any individual defendants were corporate officers as defined by the statue.” Ellicott, 906 F.3d at

169.

       With respect to the second element, the Act generally does not encompass bonuses but

protects commission payments that are “due and payable” and “arithmetically determinable.” See

Doucot v. IDS Scheer, Inc., 734 F. Supp. 2d 172, 193 (D. Mass. 2010); Okerman v. VA Software

Corp., 871 N.E.2d 1117, 1122–25 (Mass. App. Ct. 2011). A commission, however, “must be

based on the sales or revenue generated by the individual employee, as distinguished from a

payment based on a percentage of the business’s overall profits, which is not a commission.”

Souminen v. Goodman Indus. Equities Mgmt. Grp., LLC, 941 N.E.2d 694, 705 (Mass. App. Ct.

2011). Further, “Massachusetts courts have held that the term ‘commission’ refers to ‘employees

who would ordinarily be paid on a weekly basis . . . and for whom commissions constitute a

significant part of weekly income.’” Wilkie v. NETS, Inc., No. 023480, 2005 WL 3105692, *3

(Mass. Super. Ct. Oct. 16, 2005) (quoting Com. v. Savage, 716, 583 N.E.2d 276, 278 (1991)).

       Conversely, a bonus based on a share of the business’s overall profits is not a commission

and therefore is not a wage under the Act. Souminen, 941 N.E.2d at 705 (“[W]e agree with the

trial judge’s conclusion that any money owed Suominen under such a profit-sharing arrangement




                                                 5
was not a ‘commission’ covered by the statute.          The judge therefore correctly dismissed

Suominen’s Wage Act claim.”); see also Sterling Research, Inc. v. Pietrobono, No. 02-40150,

2005 WL 3116758, at *12 (D. Mass. Nov. 21, 2005) (noting that “[g]enerally, bonuses are not

‘wages earned’ within the meaning of” the Act). Consequently, even when a share of the profits

is “due and payable” and “arithmetically determinable,” it is not a commission or a wage “for

purposes of the Wage Act.” See Roma v. Raito, Inc., No. 13-10297, 2015 WL 1523098 at *7 (D.

Mass. Mar. 31, 2015).

       Here, Plaintiff “confuses the case law surrounding arithmetically calculable ‘commissions’

as distinguished from ‘bonuses.’” See id. at *7. Specifically, Section 3 of the Agreement,

captioned “Profit Sharing,” states that BSP “shall pay to [Plaintiff] an amount (the ‘Annual Profit

Sharing Amount’) equal to thirty-five percent (35%) (the ‘Profit Sharing Percentage’) of the

Annual Net Profit of the New England Division.’” (D.E. No. 16-2 Ex. C ¶ 3(a)). The Agreement

goes on to define “Annual Net Profit of the New England Division” as the “net profit (or loss) of

the New England Division . . . calculated based upon the direct income and expense of the New

England Division from such calendar year,” less a pro-rata allocation of BSP’s overall corporate

overhead and “any cumulative losses of the New England Division from prior calendar years.”

(Id. at 3(c)(i)). In other words, the Profit Share provision of the Agreement specifically allowed

Plaintiff to receive a bonus in the form of a share of the overall profits generated by BSP’s entire

New England Division, without regard to any revenue generated by Plaintiff himself. Under the

case law discussed above, then, the Profit Share bonuses “are not commissions and are not wages

for purposes of the Wage Act.” See Roma, 2015 WL 1523098, at *7 (holding that a profit sharing

plan is not a commission or a wage where it “expressly call[s] for a share of the profits [of the

business]—not a percentage of a sales price from the sale of goods, services or real estate”); accord




                                                 6
Souminen, 941 N.E.2d at 705.

       Because the disputed Profit Share amounts are not covered by the Act, Plaintiff cannot

state a Massachusetts Wage Act claim upon which relief may be granted. Consequently, the Court

dismisses Count One with prejudice.

       B.      Count Three: Intentional Misrepresentation

       Defendants contend that Plaintiff’s misrepresentation claim is barred by the economic loss

doctrine. (Def. Mov. Br. at 17–18). The Court concurs.

       The economic loss doctrine “prohibits plaintiffs from recovering, in tort, economic losses

to which their entitlement only flows only from a contract.” Id. at 618. “In that regard, ‘the

economic loss doctrine defines the boundary between the overlapping theories of tort law and

contract law by barring the recovery of purely economic losses in tort. . . .” Nieves v. Lyft, Inc.,

No. 17-6146, 2018 WL 2441769, at *18 (D.N.J. May 31, 2018) (quoting Travelers Indem. Co. v.

Dammann & Co., 594 F.3d 238, 244 (3d Cir. 2010)). Thus, “whether a tort claim can be asserted

alongside a breach of contract claim depends on whether the tortious conduct is extrinsic to the

contract between the parties.” State Capital Title & Abstract Co. v. Pappas Bus. Servs., LLC, 646

F. Supp. 2d 668, 676 (D.N.J. 2009); Chen v. HD Dimension, Corp., No. 10-0863, 2010 WL

4721514, at *8 (D.N.J. Nov. 15, 2010).

       “An alleged misrepresentation is extraneous to an agreement when it breaches a duty

‘separate and distinct from the performance’ of the agreement’s terms.” Montclair State Univ. v.

Oracle USA, Inc., No. 11-2867, 2012 WL 3647427, at *5 (D.N.J. Aug. 23, 2012) (citation omitted).

For instance, it is well established that the economic loss doctrine “does not bar claims for fraud

in the inducement of a contract,” because fraud in the inducement implicates an independent tort

duty to refrain from misrepresenting a fact forming the basis of the contract, not a contractual duty.




                                                  7
See, e.g., Peters v. Countrywide Home Loans, Inc., No. 15-6329, 2016 WL 2869059, at *4 (D.N.J.

May 17, 2016) (citation omitted); Grasso Foods, Inc. v. Wynn Environmental Sales Co., No. 17-

6430, 2018 WL 3455479, at *3 (D.N.J. 2018) (finding that a fraud in the inducement claim is not

barred by the economic loss doctrine because the claim is based on pre-contractual

misrepresentations that are extrinsic to the parties’ agreement); Montclair State Univ., 2012 WL

3647427, at *4 (“Only those pre-contractual misrepresentations that are extraneous to the parties’

contract may be brought alongside a breach of contract claim.”).

       By contrast, courts have applied the economic loss doctrine where the tort claim

contemplated by the plaintiff is not extraneous to the contract, but rather is premised “on fraudulent

performance of the contract itself.” Unifoil Corp. v. Cheque Printers & Encoders Ltd., 622 F.

Supp. 268, 271 (D.N.J. 1985) (internal quotation marks omitted). Thus, “[a]n act that is in breach

of a specific contractual undertaking would not be extrinsic.” Emerson Radio Corp. v. Orion Sales,

Inc., No. 95-6455, 2000 WL 49361 at *7 (D.N.J. Jan. 10, 2000); see, e.g., Chen v. HD Dimension,

Corp., No. 10-0863, 2010 WL 4721514, at *9 (D.N.J. Nov. 15, 2010) (finding that the economic

loss doctrine barred the plaintiff’s fraud claim, where the complaint failed “to sufficiently allege a

fraud separate and distinct from the performance of the [e]mployment [a]greement”); see also King

v. Hilton-Davis, 855 F.2d 1047, 1051 (3d Cir. 1988) ( explaining that “[w]hen loss of the benefit

of a bargain is the plaintiff’s sole loss,” the New Jersey Supreme Court has noted “that the

undesirable consequences of affording a tort remedy in addition to a contract-based recovery were

sufficient to outweigh the limited interest of the plaintiff in having relief beyond that provided by”

the contractual claims).

       Here, Plaintiff’s intentional misrepresentation claim is barred by the economic loss

doctrine. As alleged by the Complaint, Plaintiff does not assert tortious conduct that is extrinsic




                                                  8
to the duties imposed by the existing Agreement, nor does Plaintiff allege that he was fraudulently

induced to enter into the Agreement. (See generally Complaint). Rather, the Complaint alleges

that BSP promised Plaintiff it would pay the Profit Share bonuses on numerous occasions

throughout Plaintiff’s term of employment, but BSP delayed and failed to make such payments.

(See id. ¶¶ 11–13). Plaintiff contends that Defendants did this in order to misrepresent “their actual

intent which was to wait until the end of the contract and then misrepresent the numbers and under

pay (or not pay) [Plaintiff] his earned bonuses.”                     (See id. ¶ 33). 3        In other words, the

misrepresentations allegedly made by Defendants occurred in violation of rights and duties

allegedly created by the Agreement (that Plaintiff would receive a Profit Share within 60 days after

the end of each calendar year), and Plaintiff’s resulting sole loss was the loss of the benefit of that

bargain. Indeed, “the gravamen of Plaintiff’s fraud claim—that Defendant[s] ultimately failed to

perform in accordance with the Agreement—is identical to Plaintiff’s breach of contract claim.”

See Ribble Co., Inc v. Burkert Fluid Control Sys., No. 15-6173, 2016 WL 6886869, at *3 (D.N.J.

Nov. 22, 2016); (compare Compl. ¶¶ 28–31, with id. ¶¶ 33–34).

         Consequently, Plaintiff’s misrepresentation claim is premised “on fraudulent performance

of the contract itself,” see Unifoil Corp, 622 F. Supp. at 271 (quotation marks omitted), and is

therefore barred by the economic loss doctrine. See, e.g., Nieves, 2018 WL 2441769, at *18–19

(“Plaintiffs’ fraud claim is barred by the economic loss doctrine, because Count Three is devoid

of any allegations separate from Plaintiffs’ breach of contract claim.”); Park, 2016 WL 796890, at

*2 (holding that the economic loss doctrine barred intentional and negligent misrepresentation


3
          The Court notes that while Count Three of the Complaint asserts that both Defendants “repeatedly promised
[Plaintiff] that they would fully pay the bonuses earned by and owned by [Plaintiff]” (Compl. ¶ 33), the factual
allegations of the Complaint allege that only BSP made the allegedly false promises (see id. ¶¶ 11–13). In any event,
as discussed below, Plaintiff provides no factual allegations or law that would support the finding that his
misrepresentation claim implicates a duty extrinsic to the contractual duties. Rather, Plaintiff merely recasts his breach
of contract claim as a tort claim. See, e.g., Park v. Inovio Pharm., Inc., No. 15-3517, 2016 WL 796890, at *2 (D.N.J.
Mar. 1, 2016).


                                                            9
claims because the plaintiff “recast[ed] the claim for breach of contract as tort claims”); Chen,

2010 WL 4721514, at *9. For these reasons, Count Three of Plaintiff’s Complaint is dismissed

with prejudice. 4

        C.      Remaining Claims Against Jacob

        Defendants also request that the Court dismiss all remaining claims against Jacob. (Def.

Mov. Br. at 18 n.5). Having determined that Counts One and Three must be dismissed as a matter

of law, only Count Two—breach of contract and breach of the implied covenant of good faith and

fair dealing—remains. The Agreement contains a choice of law provision stating that New Jersey

law governs. (D.E. No. 16-2, Ex. C §19). “As a general rule, contract obligations are limited to

the parties making them, and only parties to contracts are liable for their breach.” Intelnet Int’l

Corp. v. ITT Corp., 2006 WL 2192030, *8 (N.J. Super. Ct. App. Div. Aug. 4, 2006) (citing Comly

v. First Camden Nat’l Bank & Trust Co., 36 A.2d 591, 593 (N.J. Sup. Ct. 1944) (“[A]n action on

a contract cannot be maintained against a person who is not a party to it.”)). Thus, contractual

claims can only be maintained against parties to the contract. See id. Moreover, it is also well

established that “a corporation is an entity separate and distinct from its principals.” Touch of

Class Leasing v. Mercedes-Benz Credit of Canada, Inc., 591 A.2d 661, 669 (N.J. Super. App. Div.

1991). “Consequently, an individual who signs a contract will not be personally liable if their [sic]

execution is as an officer of a corporation.” Lexins, LLC v. Powerplace Software, Inc., No. A-

4578-10T3, 2012 WL 1537431, at *2 (N.J. Super. Ct. App. Div. May 3, 2012).

        Here, the terms of the Agreement make plain that only BSP and Plaintiff are parties to the

contract. (See D.E. No. 16-2, Ex. C at 1 (noting that the Agreement is made “by and between

BLUE SEA PRODUCTS, LLC . . . and JAMES DWYER”)). Although Jacob signed the


4
       Because the Court finds this argument to be dispositive, the Court need not address BSP’s alternative
arguments.


                                                    10
Agreement on behalf of BSP in his official capacity (id. at 14), Jacob himself is not party to the

Agreement, see Lexins, LLC, 2012 WL 1537431, at *2. Therefore, in the absence of any arguments

or allegations that Jacob pierced the corporate veil, Plaintiff cannot maintain his contractual claims

against Jacob. See, e.g., id.; Home Buyers Warranty v. Roblyn Dev. Corp., No. MER-L-464-05,

2006 WL 2190742, at *4 (N.J. Super. Ct. App. Div. Aug. 4, 2006). Therefore, the Court dismisses

the contractual claims asserted by Count Two against Jacob. Plaintiff’s remaining contractual

claims may proceed as to BSP only.

IV.    Conclusion

       For the foregoing reasons, the Court GRANTS Defendants’ motion and DISMISSES

Counts One and Three with prejudice. Plaintiff’s remaining breach of contract claims under Count

Two are DISMISSED as to Jacob and will proceed against BSP only. An appropriate Order

accompanies this Opinion.




                                                              s/Esther Salas
                                                              Esther Salas, U.S.D.J.




                                                 11
